DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I – light-emitting substrate I – Figs. 2–4
Species II – light-emitting substrate II – Fig. 5
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, it appears the following claim(s) are generic:  claims 1, 10, and 19.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species outlined above lack unity of invention because even though the inventions of these groups require the technical feature of a light emitting substrate, comprising a base, and a plurality of pixel unit sets arranged in rows on the base, wherein each pixel unit set of the plurality of pixel unit sets comprises: a first sub-pixel, a second sub-pixel, and a third sub-pixel having colors different from each other, wherein adjacent sub-pixels of the first sub-pixel, the second sub-pixel, and the third sub-pixel have space therebetween, the plurality of pixel unit sets arranged in a same row comprises a first pixel unit set and a second pixel unit set adjacent to each other, the second sub-pixel of the first pixel unit set and the first sub-pixel of the second pixel unit set have a same color, the second sub-pixel of a third pixel unit set in an adjacent row and the third sub-pixel of the first pixel unit set have a same color, the first sub-pixel of a fourth pixel unit set and the third sub-pixel of the first pixel unit set have a same color, the third pixel unit set and the fourth pixel unit set are arranged in a same row, and the third pixel unit set and the fourth pixel unit set are located on two sides of the first pixel unit set, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cheng et al. (U.S. 2014/0361965).  
Cheng et al. teaches a light emitting substrate, comprising a base (Fig. 2, 20, ¶ [0019]), and a plurality of pixel unit sets (Fig. 10, 30d, ¶ [0027]) arranged in rows on the base, wherein each pixel unit set of the plurality of pixel unit sets comprises: a first sub-pixel (Fig. 2, 32d, ¶ [0027]), a second sub-pixel (Fig. 2, 34d, ¶ [0027]), and a third sub-pixel (Fig. 2, 36d, ¶ [0027]) having colors different from each other, wherein adjacent sub-pixels of the first sub-pixel, the second sub-pixel, and the third sub-pixel have space therebetween (Fig. 10, physically separated by 24d and 26d, ¶ [0027]), the plurality of pixel unit sets arranged in a same row comprises a first pixel unit set and a second pixel unit set adjacent to each other, the second sub-pixel of the first pixel unit set and the first sub-pixel of the second pixel unit set have a same color, the second sub-pixel of a third pixel unit set in an adjacent row and the third sub-pixel of the first pixel unit set have a same color, the first sub-pixel of a fourth pixel unit set and the third sub-pixel of the first pixel unit set have a same color, the third pixel unit set and the fourth pixel unit set are arranged in a same row, and the third pixel unit set and the fourth pixel unit set are located on two sides of the first pixel unit set (for each of these remaining limitations, the examiner can designate appropriate “first pixel unit set,” “second pixel unit set,” “third pixel unit set,” and “fourth pixel unit set” such that each of these limitations are taught by Fig. 10, and related passages in the disclosure of Cheng et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893